Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2004

Schmidt v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3490




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Schmidt v. Comm Social Security" (2004). 2004 Decisions. Paper 836.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/836


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-3490


                                  CARLOS SCHMIDT,

                                                 Appellant
                                            v.

                      COMM ISSIONER OF SOCIAL SECURITY


                    On Appeal from the United States District Court
                              for the District of New Jersey
                             (Dist. Court. No. 01-cv-01901)
                 District Court Judge: Honorable Dennis M. Cavanaugh


                       Submitted under Third Circuit LAR 34.1(a)
                                    April 2, 2004

               Before: ALITO, FISHER and ALDISERT, Circuit Judges.

                             (Opinion Filed April 14, 2004)




                              OPINION OF THE COURT


ALDISERT, Circuit Judge.

      Because we write for the parties only, the background of the case is not set forth.

Carlos Schmidt appeals from an order of the district court granting summary judgment for

the Commissioner of Social Security and affirming the denial of his application for Social
Security benefits under Titles II and XVI of the Social Security Act (“Act”). See 42

U.S.C. §§ 401-434, 1381-1383(f). Schmidt argues that the Commissioner’s determination

is not supported by substantial evidence, that the Administrative Law Judge improperly

rejected the opinion of the treating physician even though it was uncontradicted and did

not adequately analyze Appellant’s subjective complaints of pain according to the

mandated protocol by the Commissioner.

      We must uphold the Commissioner’s factual findings if they are supported by

substantial evidence in the record. Hartranft v. Apfel 181 F.3d 358, 360 (3d Cir. 1999).

Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate” to support a conclusion. Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999) (citations omitted).

      We conclude that the ALJ’s findings are supported by substantial evidence. The

ALJ determined that Appellant, who was 34 at the time of the ALJ hearing, retained the

residual functional capacity (“RFC”) to perform work except for lifting and carrying more

than ten pounds frequently and more than twenty pounds occasionally; sitting more than

six hours in an eight hour day; and standing/walking more than six hours in an eight hour

day. Based on an exertional capacity for light work, and the appellant’s age, education

and work experience, the relevant medical-vocational rules directed a conclusion of “not

disabled.” See 20 C.F.R. § 416.969; 20 C.F.R. Part 404, Subpart P, Appendix 2.

      Regarding the ALJ’s determination of Schmidt’s RFC for a full range of light



                                            2
work, Schmidt argues that the assessment made by Dr. Bates, his treating physician,

should have been given controlling weight over that of Dr. Danza, a non-treating

physician from the State Disability Service. In reviewing the record, the district court

noted that the record “is devoid of any objective medical evidence of clinical or

laboratory tests that support Dr. Bates’ assessment of Schmidt’s RFC.” What’s more, Dr.

Bates’ assessment is inconsistent with the medical evidence that is contained in the

record.

          In determining that Schmidt’s subjective complaints were “not fully credible,” the

ALJ first considered the medical evidence in the record as a whole. Based on the reports

from Drs. Carr, Gram and Bates and x-rays, the ALJ concluded that this medical evidence

was “not alone so serious as to warrant greater functional limitations” than was needed to

perform light work. The evidence in the record reported no signs of joint swellings or

deformity, no decrease in muscle strength and no muscle wasting. Both Schmidt and his

wife testified that Schmidt was taking his medication as prescribed. This testimony

contradicted the reports of several physicians, however, who when referring to Schmidt’s

diabetes, noted it was poorly controlled and that Schmidt had a history of poor

compliance. It is significant that the ALJ considered Schmidt’s prior work record in

determining the credibility of his complaints. Although Schmidt was only 34 years of

age, he testified that his last job was eight years previous as a mechanic which he held for

a two week period. The ALJ properly determined that this testimony could not enhance



                                               3
the credibility of Schmidt’s complaints.

       We have considered all of the contentions raised by the parties and conclude that

no further discussion is necessary.

       The judgment of the district court will be affirmed.




                                             4